UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)December 12, FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-11983 59-3359111 (Commission file number) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Compensation Actions Regarding Named Executive Officers On December 12, 2008, the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of FPIC Insurance Group, Inc. (the “Company”) took the actions described below. The executive officers defined as “named executive officers” in Item 402(a)(3) of Regulation S-K and who were named in the summary compensation table in the proxy statement for the Company's 2008 Annual Meeting of Shareholders are referred to below in this Current Report on Form 8-K as “the named executive officers.” (a)2009 Base Salary Increases: The Committee approved the following annual base salaries for the named executive officers, effective January 1, 2009:John R. Byers $752,000; Charles Divita, III $379,600; and Robert E. White, Jr. $454,272. (b)Entry into Revised Employment Agreements and Termination of Prior Employment Agreements: We previously entered into employment agreements (providing for a three-year term of employment for Mr. Byers and two-year terms for each of Messrs. Divita and White) with our named executive officers.These agreements provided that if we did not extend these agreements by the end of any year, the affected executive officer could terminate his employment by providing at least 90 days’ written notice of such termination.Upon such termination, or upon termination of employment by us without cause, the executive officer would continue to receive his annual salary and benefits for the remaining term of the employment agreement or until the executive directly or indirectly engages in or acts as an employee or consultant for any trade or occupation that is in competition with us.The executive officers could also terminate their employment in the event of a constructive discharge and continue to receive annual salary and benefits for the remaining term of the employment agreement.In the case of Mr. Byers, in the event that payments or benefits under the agreement are subject to the excise tax imposed by Section 4999 of the Code or any interest, penalty or addition to tax with respect to such excise tax, the agreement provided for cash gross up payments intended to put him in the same position as though no excise tax, penalty or interest had been imposed upon or incurred as a result of any payment or benefits. As of December 15, 2008, effective January 1, 2008, the Company entered into revised employment agreements with the named executive officers and terminated the previously existing employment agreements between the Company and the named executive officers.The primary purpose of the revised employment agreements was to bring them into compliance with Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended, and the terms of the revised employment agreements are substantially similar to the terms of the previously existing employment agreements, except as follows: (i) Automatic Extension.The revised employment agreements automatically extend for an additional one-year term unless the employee is otherwise notified by the Board prior to December 31 of the applicable year. 1 (ii) Clarification of Benefits Payable After Separation from Service.The type of benefits payable after separation from service in certain events has been clarified in the revised employment agreements. (iii) Clarification of Noncompetition Provision.The noncompetition provision has been clarified in the revised employment agreements. This description of the employment agreements is qualified by the text of the Employment Agreements dated as of January 1, 2008, between the Company and
